

115 S3439 IS: Reconstruction Era National Historical Park Act
U.S. Senate
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3439IN THE SENATE OF THE UNITED STATESSeptember 12, 2018Mr. Graham (for himself and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo redesignate the Reconstruction Era National Monument as the Reconstruction Era National
			 Historical Park, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reconstruction Era National Historical Park Act. 2.Reconstruction Era National Historical Park (a)DefinitionsIn this section:
 (1)Historical ParkThe term historical park means the Reconstruction Era National Historical Park. (2)MapThe term map means the maps entitled Reconstruction Era National Monument Old Beaufort Firehouse, numbered 550/135,755 and dated January 2017; Reconstruction Era National Monument Darrah Hall and Brick Baptist Church, numbered 550/135,756 and dated January 2017; and Reconstruction Era National Monument Camp Saxton, numbered 550/135,757 and dated January 2017, collectively.
 (3)NetworkThe term Network means the Reconstruction Era National Historic Network established pursuant to this Act. (4)SecretaryThe term Secretary means the Secretary of the Interior.
				(b)Establishment
				(1)Redesignation of Reconstruction Era National Monument
 (A)In generalThe Reconstruction Era National Monument is redesignated as the Reconstruction Era National Historical Park, as generally depicted on the map.
 (B)Availability of fundsAny funds available for the purposes of the Reconstruction Era National Monument shall be available for the purposes of the historical park.
 (C)ReferencesAny references in a law, regulation, document, record, map, or other paper of the United States to the Reconstruction Era National Monument shall be considered to be a reference to the historical park.
					(2)Boundary Expansion
 (A)Beaufort National Historic Landmark DistrictSubject to subparagraph (D), the Secretary is authorized to acquire land or interests in land within the Beaufort National Historic Landmark District that has historic connection to the Reconstruction Era. Upon finalizing an agreement to acquire land, the Secretary shall expand the boundary of the historical park to encompass the property.
 (B)St. Helena IslandSubject to subparagraph (D), the Secretary is authorized to acquire the following and shall expand the boundary of the historical park to include acquisitions under this authority:
 (i)Land and interests in land adjacent to the existing boundary on St. Helena Island, South Carolina, as reflected on the map.
 (ii)Land or interests in land on St. Helena Island, South Carolina, that has a historic connection to the Reconstruction Era.
 (C)Camp SaxtonSubject to subparagraph (D), the Secretary is authorized to accept administrative jurisdiction of Federal land or interests in Federal land adjacent to the existing boundary at Camp Saxton, as reflected on the map. Upon finalizing an agreement to accept administrative jurisdiction of Federal land or interests in Federal land, the Secretary shall expand the boundary of the historical park to encompass that Federal land or interests in Federal land.
 (D)Land acquisition authorityThe Secretary may only acquire land under this Act by donation, exchange, or purchase with donated funds.
					(c)Administration
 (1)In generalThe Secretary shall administer the historical park in accordance with this Act and with the laws generally applicable to units of the National Park System.
 (2)Management PlanIf the management plan for the Reconstruction Era National Monument— (A)has not been completed on or before the date of enactment of this Act, the Secretary shall incorporate all provisions of this Act into the planning process and complete a management plan for the historical park within 3 years; and
 (B)has been completed on or before the date of enactment of this Act, the Secretary shall update the plan incorporating the provisions of this Act.
					3.Reconstruction Era National Historic Network
 (a)In generalThe Secretary shall— (1)establish, within the National Park Service, a program to be known as the Reconstruction Era National Historic Network;
 (2)not later than 1 year after the date of the enactment of this Act, solicit proposals from sites interested in being a part of the Network; and
 (3)administer the Network through the Reconstruction Era National Historical Park. (b)Duties of SecretaryIn carrying out the Network, the Secretary shall—
 (1)review studies and reports to complement and not duplicate studies of the historical importance of Reconstruction Era that may be underway or completed, such as the National Park Service Reconstruction Handbook and the National Park Service Theme Study on Reconstruction;
 (2)produce and disseminate appropriate educational and promotional materials relating to the Reconstruction Era and the sites in the network, such as handbooks, maps, interpretive guides, or electronic information;
 (3)enter into appropriate cooperative agreements and memoranda of understanding to provide technical assistance;
 (4)(A)create and adopt an official, uniform symbol or device for the Network; and (B)issue regulations for the use of the symbol or device adopted under subparagraph (A); and
 (5)conduct research relating to Reconstruction and the Reconstruction Era. (c)ElementsThe Network shall encompass the following elements—
 (1)all units and programs of the National Park Service that are determined by the Secretary to relate to the Reconstruction Era;
 (2)other Federal, State, local, and privately owned properties that the Secretary determines— (A)relate to the Reconstruction Era; and
 (B)are included in, or determined by the Secretary to be eligible for inclusion in, the National Register of Historic Places; and
 (3)other governmental and nongovernmental sites, facilities, and programs of an educational, research, or interpretive nature that are directly related to the Reconstruction Era.
 (d)Cooperative agreements and memoranda of understandingTo achieve the purposes of this Act and to ensure effective coordination of the Federal and non-Federal elements of the Network and units and programs of the National Park Service, the Secretary may enter into cooperative agreements and memoranda of understanding with, and provide technical assistance to, the heads of other Federal agencies, States, units of local government, regional governmental bodies, and private entities.
 (e)Network definedThe term Network means the Reconstruction Era National Historic Network established pursuant to this Act.